ROBERT P. SMITH, Jr., Acting Chief Judge.
Responding to a petition for declaratory statement, Section 120.565, Florida Statutes (1978 Supp.), the Division of Alcoholic Beverages and Tobacco of the Department of Business Regulation declined to answer a question as to the application of Section 565.095(5), Florida Statutes (1978 Supp.), which was predicated on an interpretation of the statute not shared by the Division. In the Division’s opinion, the following language in Section 565.095(5) prevents manufacturer appointment of successor distributors during Division proceedings to review the manufacturer’s proposed withdrawal of brands or labels of spirituous or vinous beverages from an existing distributor, and does not otherwise forbid manufacturer appointment of distributors:
All distributors carrying a particular brand or label of spirituous or vinous beverages as of July 1, 1978 shall be deemed to be distributors for the manufacturers of such brands or labels. No other distributors may be appointed by any manufacturer or representative of a manufacturer to carry the brands or labels already distributed on July 1, 1978 unless the division first approves the withdrawal from the existing distributor pursuant to this act. .
Considering the entire context of Section 565.095(5), we agree with the Division. Its declaratory statement is therefore
AFFIRMED.
ERVIN and BOOTH, JJ., concur.